UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7291


KEITH BRADLEY GRAHAM,

                Petitioner – Appellant,

          v.

HENRY DARGAN MCMASTER, Attorney General of the State          of
South Carolina; WARDEN LEE CORRECTIONAL INSTITUTION,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry F. Floyd, District Judge.
(2:08-cv-03603-HFF)


Submitted:   July 28, 2010                 Decided:   August 10, 2010


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Isaac Diggs, DIGGS, DIGGS & AXELROD, Myrtle Beach, South
Carolina, for Appellant.   Melody Jane Brown, Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith     Bradley      Graham         seeks    to       appeal    the     district

court’s       order    adopting      the    recommendation               of    the    magistrate

judge     and    denying         relief     on       his     28    U.S.C.       § 2254      (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of    appealability.              28   U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial      showing          of     the    denial      of     a

constitutional         right.”         28       U.S.C.       § 2253(c)(2).             When      the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.    Cockrell,         537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Graham has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3